DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings (figures 1-18) are objected to because they each contain a significant amount of shading that makes comprehension and reproducibility exceptionally difficult.  Examiner note replacement drawings should be made in black and white line drawings without shading.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15 and 20 are objected to because of the following informalities:  
In claim 15, line 2: “a proximal end” should read “the proximal end” because the proximal end of the grasping member was previously recited in claim 14, line 9.
In claim 20, each of lines 14 and 16: “the receiving section” should read “the receiving portion” to be consistent with lines 6-7 where the receiving portion is first recited. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the main body portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is also rejected because it depends from claim 11.
Claim 13 recites the limitation "the main body portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the main body portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the main body portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the main body portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11, 12, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota et al. (2017/0232237).  
Regarding claim 1, Yokota et al. disclose a surgical closure device (see at least figures 1 and 3), comprising: a housing (10) comprising a longitudinal axis (O), a first end, a second end (at/near 10a) opposite the first end, a slot (the distal end of lumen 11 is considered the slot) at the second end of the housing, and a receiving portion (the hole 26 within protrusion 25) at the second end of the housing and spaced apart from 
Regarding claim 2, the grasping member is configured for bi-directional movement toward the housing and away from the housing (see at least paragraph [0043]) along a direction parallel to the longitudinal axis of the housing.
Regarding claim 3, the receiving portion of the housing and the tine of the grasping member are complementarily shaped (see figure 3).
Regarding claim 4, the grasping member further comprises a main body portion (23) that passes through the slot in the housing (see figure 1).
Regarding claim 11, the tine of the grasping member is located on an end portion of the grasping member (see figure 1), the end portion protruding outwardly from the main body portion of the grasping member.
Regarding claim 12, the end portion of the grasping member includes a base (23) that is spaced a fixed distance apart from the tine.
Regarding claim 14, Yokota et al. disclose a surgical system (see at least figures 1, 3, and 9), comprising: an endoscope (200; see figure 9) including an insertion tube (201) having a cable (23) disposed therein; and a surgical closure device (as in figures 1 and 3) adapted to be delivered by the endoscope, the surgical closure device including: a housing (10) comprising a longitudinal axis (O), a first end, a second end (at/near 10a) opposite the first end, a slot (the distal end of lumen 11 is considered the 
Regarding claim 15, an end of the cable is shaped complementary (because it is connected to and/or integral with the grasping member) to a proximal end of the grasping member such that the proximal end of the grasping member cooperatively engages with the end of the cable.
Regarding claim 17, the receiving portion of the housing and the tine of the grasping member are complementarily shaped (see figure 3).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumot (2014/0243890).  
Regarding claim 20, Dumot discloses a method (see at least figures 3-7) of endoscopically closing a tear (24) in a tissue, the method comprising: passing a surgical closure device (10) through an endoscope (22) to the tear (see figure 3 and step 100 in figure 7), the surgical closure device including: a housing (26) comprising a .
Allowable Subject Matter
Claims 5-10, 13, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art fails to disclose or suggest the claimed surgical closure device with the recited protrusions.
Claims 6-9 are also objected to because they depend from claim 5.
Regarding claim 10, the prior art fails to disclose or suggest the claimed surgical closure device with the recited protrusions that engage the housing.
Regarding claim 13, the prior art fails to disclose or suggest the claimed surgical closure device with the base and lip structures of the grasping member.
Regarding claim 16, the prior art fails to disclose or suggest the claimed surgical system with the recited handles of the endoscope.
Regarding claim 18, the prior art fails to disclose or suggest the claimed surgical system with the recited protrusions that engage the housing.
Regarding claim 19, the prior art fails to disclose or suggest the claimed surgical system with the base and lip structures of the grasping member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771